DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (U.S. 2010/0139938) in view of Fox (EP 0169285).
Regarding claim 1, Henry discloses (Fig. 1-5) a sowing coulter, comprising: a coulter body (230), a tear-open chisel (300) arranged at a lower front region of the coulter body, the tear-open chisel being fastened to the coulter body by a fastening device (312, 340), and coulter blades (320, 330) laterally projecting from the tear-open chisel and provided with a front cutting edge so as to create a sowing furrow in the soil.  Henry does not disclose that the tear-open chisel having the coulter blades is adjustable.
However, Fox discloses (Fig. 2) a sowing coulter, wherein coulter blades (19) are arranged on a coulter body (11, 13) so as to be adjustable about a horizontal axis extending transversely to a direction of travel, the coulter blades being fixable in different positions by an adjustment device (20).

Regarding claim 2, Fox further discloses (Fig. 2) that the adjustment device (20) comprises at least one adjustment element which is configured to be rotated about a horizontal axis running transversely to the direction of travel and is of eccentric design and comprises adjustment surfaces which are arranged at different distances from the horizontal axis (page 8, lines 8-14).  It would have been reasonable to one having ordinary skill in the art to arrange adjustment device of the combination above in this way.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Fox as applied to claim 2 above, and further in view of Greuel (U.S. 2011/0247845).
Henry in view of Fox teaches the elements of claim 2 as described above, but does not teach interlocking projections/depressions.
However, Greuel discloses (Fig. 1, 4) a work machine wherein at least one positively interlocking projection (76) and a complementary depression (78) are arranged between a mounting surface (66B) and an adjustment plate (68).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide such an interlocking feature as taught by Greuel to constrain any two parts which are meant to mount to/abut one another, such as the adjustment element and the coulter body of Henry in view of Fox.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Fox as applied to claim 1 above, and further in view of Friggstad (U.S. 4,373,455).
Regarding claim 4, Henry in view of Fox teaches the elements of claim 1 as described above, and Henry further discloses (Fig. 1-5) that the coulter body has assigned thereto at least one material supply line (222) opening out in at least one line mouth in the lower front region of the coulter body ([0026]).  Henry does not disclose a roof-shaped impact plate arranged below the coulter blades and the at least one line mouth.
However, Friggstad discloses (Fig. 1-2) a sowing coulter wherein a roof-shaped impact plate (22) is arranged below coulter blades (subsidiary wings 15) and at least one line mouth (18).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide an impact plate, as taught by Friggstad, to the sowing coulter of Henry so as to aid in spreading seed outwardly into a furrow formed by the coulter.
Regarding claim 5, Friggstad further discloses (Fig. 1-2) that the roof-shaped impact plate (22) of the combination above comprises a center impact surface (24) which slopes rearwards and lateral impact surfaces (23) which slope laterally from side regions of said center impact surface.

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.
Regarding Fox, Applicant argues that the wing member 19 does not laterally project from the tear-open chisel as claimed.
However, the wing member 19 clearly extends laterally from any and all components of the sowing coulter, as shown in Figs. 3 and 5.  Furthermore, the coulter blades 320, 330 of the sowing coulter of Henry similarly project laterally from all components of the sowing coulter, as shown in Fig. 5, including the tear-open chisel 300.  There is no suggestion or reason that the coulter blades of the combination would not laterally project from the tear-open chisel of Henry.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.
Applicant further argues that the foot 11 of Fox is itself fixed by pins and not adjustable about a horizontal axis extending transversely to a direction of travel, and therefore a combination of Fox and Henry would not teach or suggest a tear-open chisel being adjustable as such.
However, this ignores the facts of Henry, wherein the coulter blades 320, 330 are integrally and rigidly formed with the tear-open chisel 300.  One having ordinary skill in the art would readily appreciate that making the coulter blades of Henry adjustable would likewise made the tear-open chisel adjustable, and that separating the two would comprise an additional, unnecessary, and unreasonable step, as the tear-open chisel plays a role in attaching the coulter blades to the sowing coulter.  That is why, as iterated above, it would have been obvious to provide an adjustment device between the tear-open chisel and the coulter body of Henry.  It is again noted that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671